TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00901-CV



                                     K. N. K., Appellant

                                              v.

              Texas Department of Family and Protective Services, Appellee




              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-19-000126, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                    NO. 03-19-00927-CV


                                     K. N. K., Appellant

                                              v.

              Texas Department of Family and Protective Services, Appellee




              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-18-000626, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING




                                         ORDER


PER CURIAM

              Appellant K. N. K. filed her notices of appeal on December 10, 2019. The

appellate record was complete in both cases on January 22, 2020, making appellant’s briefs due
February 11, 2020. On February 10, 2020, counsel for appellant filed motions for extension of

time to file appellant’s briefs.

                The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motions in part and order Karen Wang to file

appellant’s briefs no later than March 2, 2020. If the briefs are not filed by that date, counsel

may be required to show cause why she should not be held in contempt of court.

                It is ordered on February 12, 2020.



Before Justices Goodwin, Kelly, and Smith




                                                 2